DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the amended limitation of “wherein the actuator unit and sensor are side by side on a same substrate”. Applicant refers to Figure 2 of the Belk reference which depicts an NDE system, #14, which consists of the actuator #24 and sensor #28. Examiner disagrees with the application and will explain why the Belk reference teaches the amended limitation. 
It can be seen in Figures 4 and 7 that the sensor and the actuator can reside on the same substrate in a side by side manner. The term “side by side” does not have a clear definition in regards to spatial proximity within the specification, therefore under the broadest reasonable interpretation, the sensor and actuator can be next to one another on a substrate. This is seen in Figures 4 and 7, specifically Figure 7 with support from [0070]. This teaches that the actuators and sensor can be affixed to planar substrate #102 using any suitable means and based on Figure 7, these elements are side by side. For these reasons, the arguments are not persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belk US 20180162556.
As to claim 1, Belk teaches “An object recognition (Abstract teaches a NDE system which utilizes vibrations to determine the structural health of an object. This is essentially object recognition since the object and its structure is being recognized and analyzed via vibrations)  apparatus, comprising: an actuator unit configured to contact an object and generate a vibration (Figure 2, #24 is an actuator that generates vibrations into object #12) based on an inherent characteristic of the object (The object #12 in this case is an element for an aircraft. The amplitude and frequency of the vibration would be set/calculated so that no damage in inflicted onto the aircraft element. Therefore the generated signal would be based on the material being tested since the vibrations are not meant to damage the material/object under test) and to transmit the vibration through the object (Abstract); and a sensor unit set aside to the actuator unit to receive the transmitted vibration through the object and generate a voltage signal (Figure 2, #28; [0046]); wherein the actuator unit and the sensor unit are side by side on a same substrate (Figure 7; [0070]).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belk US 20180162556 in view of Urushiyama US 6193303.
As to claim 2, Belk teaches a piezoelectric element in [0046], but does not teach the particulars of the piezoelectric element.
Urushiyama teaches “wherein the actuator unit includes a piezoelectric film, and wherein the piezoelectric film of the actuator unit (Figure 3) includes: a piezoelectric member formed in a plate shape (Figure 3, #15); and a conductive material disposed on one surface of the piezoelectric member and another surface of the piezoelectric member opposite to the one surface (Figure 3, #16; Column 6, lines 12-25).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Urushiyama and Belk. The design of the piezoelectric element is known in the art. Conductive traces/elements allow for the movement of the element to be converted into an electric signal. This aids in increasing the accuracy of the measurement.

As to claim 3, Urushiyama teaches “wherein a shielding film configured to shield the piezoelectric film of the actuator unit from an external environment is installed on the piezoelectric film of the actuator unit (Figure 3, #18; Column 6, lines 12-25).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Urushiyama and Belk. A shielding element or protective layer is known and commonly used in the art.  This feature protects the electrical components of the element. 

As to claim 5, Urushiyama teaches “wherein the sensor unit includes a piezoelectric film, and wherein the piezoelectric film of the sensor (Figure 3) unit includes: a piezoelectric member formed in a plate shape (Figure 3, #15); and a conductive material disposed on one surface of the piezoelectric member and the other surface of the piezoelectric member (Figure 3, #16; Column 6, lines 12-25.  Both the vibration generator and sensor can be a piezoelectric element. A piezoelectric element converts mechanical energy into electrical energy or vice versa. Since the prior arts teach the use of piezoelectric element, and by definition piezoelectric elements can receive and transmit signals, the sensors can also comprise of the same structure as the actuator).”

As to claim 6, Urushiyama teaches “wherein a shielding film configured to shield the piezoelectric film of the sensor unit from an external environment is installed on the piezoelectric film of the sensor unit (Figure 3, #18; Column 6, lines 12-25; Both the vibration generator and sensor can be a piezoelectric element. A piezoelectric element converts mechanical energy into electrical energy or vice versa. Since the prior arts teach the use of piezoelectric element, and by definition piezoelectric elements can receive and transmit signals, the sensors can also comprise of the same structure as the actuator).”


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belk US 20180162556 in view of Urushiyama US 6193303 and in further view of Kawada US 3609415.
As to claim 4, Belk and Urushiyama teach the piezoelectric element and its details but are silent regarding the positioning of the voltage source and ground.
Kawada teaches “wherein one surface of the piezoelectric film of the actuator unit is grounded, a voltage source is connected to another surface of the piezoelectric film, and the voltage source applies voltage maintaining sinusoidal difference between the one surface and the other surface of the piezoelectric film (Figure 1, #1 is the voltage source which connects to #21, on the top surface of piezoelectric element #2. Ground is connected to #22; Column 2, lines 22-42).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kawada with Urushiyama and Belk. The arrangement of the voltage source and ground is common knowledge. The claimed electrical elements typically have a ground and voltage source and the location of such elements depends on the application and location of the system.


Allowable Subject Matter
Claim 7 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863